DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 and 10-17 are allowed.
The following is an examiner’s statement of reasons for allowance: Please see pages 1-2 (labeled pages 6-7) in the Applicant Arguments/Remarks Made in an Amendment filed 8/19/21 and the claim language below.
Claim 1 recites a method of charging a battery in an electronic device, the method comprising: supplying electrical power to the battery at a charge rate; determining if a battery temperature exceeds an adaptive temperature threshold; responsive to the battery temperature exceeding the adaptive temperature threshold: determining a rate of change of the battery temperature; obtaining a charge rate adjustment based on the rate of change; modifying the charge rate by the charge rate adjustment; and wherein the rate of change of the battery temperature is a second order rate of change, and wherein modifying the charge rate by the charge rate adjustment includes incrementing or decrementing the charge rate according to a sign of the second order rate of change.
Claim 10 recites an electronic device, comprising: a power supply; an interface configured to connect to a battery; a charge controller connected to the power supply and the interface, the charge controller configured to: control the power supply to supply electrical 
The prior art does not disclose the above limitations, nor would it be obvious to modify the art in such a manner.  Please note that the interpretation of the phrase “modifying the charge rate by the charge rate adjustment includes incrementing or decrementing the charge rate according to a sign of the second order rate of change” excludes turning the charging system on/off.  That is, completely stopping the charge process or simply starting the charge process is not included as part of the interpretation, and therefore modifying of the charge rate would not include incrementing/decrementing the charge rate to or from a zero value rate.  Note that arguments supporting this interpretation appear in the Applicant Arguments/Remarks Made in an Amendment filed 8/19/21 concerning the use of the secondary reference in combination with the primary reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978. The examiner can normally be reached M-F 10:00a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EDWARD TSO/Primary Examiner, Art Unit 2859